Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 2 contains characters and numbers are too small and unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, constitute impermissible hybrid claims by combining a method claim depending on the apparatus claim (e.g., a method claim 10 is as defined in an apparatus 1).  The method claim must be separate as an independent claim 10.
Applicant must amend the claim(s) to place the claim(s) in proper independent form, rewrite the claim(s) in independent form, or present a sufficient showing that the independent claim(s) complies with the statutory requirements.
	The dependent claim(s) is/are rejected for depending upon a rejected base claim.
	
	
Allowable Subject Matter
Claims 1-9 are allowed.
Regarding claim 1, the prior art of record, specifically Abe discloses a pixel detection circuit (Fig 6: inspection circuit 40, and pixel 13, Abe ¶64-¶65), comprising: 
a wire (a wire 81, Abe ¶64 and Fig 6) arranged on an edge of a display panel (item 20, Abe ¶46 and Fig 6) to be detected; 
at least one detection signal input terminal (terminal 31, Abe ¶61 and Fig 6) electrically connected to a first end of the wire (the wire 81, Abe ¶65 and Fig 6); 
at least one detection signal output terminal electrically (a terminal of TFT 41, ¶66 and Fig 6) connected to a second end of the wire (the wire 81, Abe ¶65 and Fig 6).
Kai teaches a liquid crystal display device capable of being easily inspected in a short time without using a large number of probe pins in an inspecting apparatus. A first inspection circuit including an inspection voltage input and/or output terminal for inputting and/or outputting an inspection voltage to/from one end of the data line via a first analog switch; and a second inspection circuit including an inspection voltage input and/or output terminal for inputting and/or outputting an inspection voltage to/from the other end of the data line. See Kai Col. 2, lines 22-37.
However, none of the prior art cited alone or in combination provides the motivation to teach claimed limitations:
“a first pixel drive circuit, comprising: a first switch circuit having a first terminal electrically connected to a first control signal line, a second terminal electrically connected to a first data signal line, and a third terminal electrically connected to a first column of pixels, the first switch circuit being configured to provide a potential of the second terminal of the first switch circuit to the third terminal of the first switch circuit under the control of the first terminal of the first switch circuit; 
a second switch circuit having a first terminal electrically connected to a second control signal line, a second terminal electrically connected to a second data signal line, and a third terminal electrically connected to a second column of pixels, the second switch circuit being configured to provide a potential of the second terminal of the second switch circuit to the third terminal of the second switch circuit under the control of the first terminal of the second switch circuit; and 
a third switch circuit having a first terminal electrically connected to one of the at least one detection signal output terminal, a second terminal electrically connected to the third terminal of the first switch circuit, and a third terminal electrically connected to the second column of pixels, the third switch circuit being configured to provide a potential of the second terminal of the third switch circuit to the third terminal of the third switch circuit under the control of the first terminal of the third switch circuit.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The drawing and 112(b) issues above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 18, 2022